                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JAMES C. MCCURDY,
                                  11                                                      Case No. 18-06232 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF SERVICE ON
Northern District of California




                                                v.                                        DEFENDANT THOMAS; STRIKING
 United States District Court




                                  13                                                      ALL OTHER CLAIMS AND
                                                                                          DEFENDANTS; DIRECTING
                                  14       THOMAS,                                        DEFENDANT TO FILE
                                                                                          DISPOSITIVE MOTION OR
                                  15                  Defendant.                          NOTICE REGARDING SUCH
                                                                                          MOTION; INSTRUCTIONS TO
                                  16                                                      CLERK
                                  17

                                  18           Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to

                                  19   42 U.S.C. § 1983 against a medical official at Pelican Bay State Prison (“PBSP”).1 The

                                  20   only claim in this action is the claim against Defendant Thomas of PBSP. Accordingly, all

                                  21   other claims are ordered STRICKEN from the complaint, (Docket No. 1). Plaintiff’s

                                  22   motion for leave to proceed in forma pauperis will be addressed in a separate order.

                                  23   ///

                                  24   ///

                                  25
                                       1
                                  26    In a previously filed action, the Court found Plaintiff failed to exhaust all but two claims
                                       against two separate defendants. See McCurdy v. Rivero, Case No. 17-01043 BLF (PR),
                                  27   (Docket No. 104). In accordance with Plaintiff’s wishes, the claim against Defendant
                                       Thomas was ordered severed and filed as a separate action. Id., (Docket No. 107). The
                                  28   Clerk opened the matter as the instant action, with the “amended” complaint” from the
                                       earlier action being the operative complaint in this action. (Docket No. 2.)
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff arrived at PBSP on April 18, 2016. (Am. Compl. at 41, 53.) Plaintiff
                                  16   claims that Defendant Thomas improperly discontinued his medications, (id. at 41-42, 51-
                                  17   52), denied him a medical diet and referral to a dietician, (id. at 42, 53), and refused to
                                  18   present his case to PBSP’s pain management committee, (id. at 42). Liberally construed,
                                  19   Plaintiff’s states a cognizable claim for deliberate indifference to serious medical needs,
                                  20   see Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059
                                  21   (9th Cir. 1992), overruled on other grounds, and for inhume prison conditions, see Farmer
                                  22   v. Brennan, 511 U.S. 825, 832 (1994); Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  23          Furthermore, the issue of exhaustion as to this claim has already been thoroughly
                                  24   adjudicated in the previous action. See supra at 1, fn. 1. Accordingly, the Court takes
                                  25   judicial notice of that fact in this matter. See Fed. R. Evid. 201(b)(1)-(2). Accordingly, the
                                  26   Court will not entertain any motion for summary judgment based on a failure to exhaust.
                                  27   ///
                                  28                                                  2
                                   1                                         CONCLUSION
                                   2          For the reasons state above, the Court orders as follows:
                                   3          1.     The only claim in this action is the deliberate indifference claim against
                                   4   Defendant Thomas at PBSP. All other claims involving other Defendants are hereby
                                   5   STRICKEN from the complaint.
                                   6          2.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   7   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                   8   of the amended complaint, (Docket No. 11), all attachments thereto, and a copy of this
                                   9   order upon Defendant L. Thomas at Pelican Bay State Prison (P. O. Box 7000,
                                  10   Crescent City, CA 95531-7000). The Clerk shall also mail a copy of this Order to
                                  11   Plaintiff.
                                  12          3.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  14   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  15   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  16   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  17   their failure to sign and return the waiver form. If service is waived, this action will
                                  18   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  19   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  20   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  21   allows a longer time to respond than would be required if formal service of summons is
                                  22   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  23   form that more completely describes the duties of the parties with regard to waiver of
                                  24   service of the summons. If service is waived after the date provided in the Notice but
                                  25   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  26   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  27   the waiver form is filed, whichever is later.
                                  28                                                   3
                                   1          4.      No later than ninety-one (91) days from the date service is completed, either
                                   2   by a signed waiver or personal service of the complaint, Defendants shall file a motion for
                                   3   summary judgment or other dispositive motion with respect to the claims in the complaint
                                   4   found to be cognizable above.
                                   5                  a.     Any motion for summary judgment shall be supported by adequate
                                   6   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   7   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                   8   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                   9   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  10   Court prior to the date the summary judgment motion is due.
                                  11                  b.     In the event Defendants file a motion for summary judgment, the
                                  12   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
Northern District of California
 United States District Court




                                  13   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  14   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  15          5.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  16   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  17   motion is filed.
                                  18          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  19   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  20   must come forward with evidence showing triable issues of material fact on every essential
                                  21   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  22   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  23   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  24   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  25   F.3d 651, 653 (9th Cir. 1994).
                                  26          6.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  27   Plaintiff’s opposition is filed.
                                  28                                                  4
                                   1           7.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   2   No hearing will be held on the motion unless the Court so orders at a later date.
                                   3           8.       All communications by the Plaintiff with the Court must be served on
                                   4   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   5   copy of the document to Defendants or Defendants’ counsel.
                                   6           9.       Discovery may be taken in accordance with the Federal Rules of Civil
                                   7   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                   8   Rule 16-1 is required before the parties may conduct discovery.
                                   9           10.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  10   court informed of any change of address and must comply with the court’s orders in a
                                  11   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  12   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13           11.      Extensions of time must be filed no later than the deadline sought to be
                                  14   extended and must be accompanied by a showing of good cause.
                                  15           IT IS SO ORDERED
                                  16           March 28, 2019
                                       Dated: _____________________                          ________________________
                                                                                             BETH LABSON FREEMAN
                                  17                                                         United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Service
                                       PRO-SE\BLF\CR.18\06232McCurdy_svc
                                  26

                                  27
                                  28                                                     5
